Title: To Thomas Jefferson from Levi Lincoln, on or before 5 June 1803
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir
                     
            
                        on or before 5 June 1803
                     
          
          The names, agt Worcester, in the memorandum were intended for commissioners of bankruptcy;—Vaughan I think was designed to supply the place of one who had not accepted, Cohen, I have no recollection of—Hull was named, altho the commission was considered as full, to quiet his feelings, which appeared to have been very much hurt, from an idea of his having been neglected—As the commissioners, in Boston, are now organised & are acting, without him: I doubt whether it Would be best to make that appointment—I think it would not satisfy him, & something better may be done for him hereafter—
          most respectfully yours
          
            Levi Lincoln
          
        